Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 8-13, 19, and 24-77 have been canceled and claim 23 has been withdrawn. Claims 1-7, 14-18, and 20-22 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/22/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections remained

Claims 1-7, 14-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1).
Huhtinen et al. teach compositions in form of gel for transmucosal administration to large animals such as cattle for longer duration of sedation, analgesia, restraint and anxiolytic effect comprising from about 0.2 to about 2% by weight of detomidine, from about 5 to about 50% or from about 15 to 40% by weight of organic solvent such as poly alcohols, propylene glycol, etc., solubilizers such as glycerol and the like, and buffer and exemplified a composition comprising 1% by weight of detomidine, 30% by weight of propylene glycol, DMSO (penetration enhancer), and NaOH (buffer) with pH of 5.8-6.2 in example 1 and a composition comprising 0.75% by weight of detomidine and 2.6% by weight of glycerin in example 6 (entire reference, especially title, abstract, and paragraph 21, 25, 45, 48, and 51, example 1 and 6, and claims 1-6 and 14).
It is noted that the reference does not explicitly teaches that the composition above is for treatment of pain (claim 1), forming a depot in human skin (claim 2), and the depot being formed in one or more of the subcutaneous layer of human (claim 18). However, a preamble setting forth a new use does not render a known or obvious composition patentable because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art composition and compound is capable of performing the intended use, then 
Huhtinen et al. do not specify: i) poly alcohol in example 1; ii) the exact same weight percentage of detomidine in claim 7 and the same weight percentage of organic solvent in claims 14 and 15.
The 1st deficiency is cured by the rational that it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of both poly alcohols and propylene glycol being suitable organic solvents and a gel composition comprising propylene glycol in example 1 in Huhtinen et al. to replace propylene glycol in example 1 taught by Huhtinen et al. with poly alcohols. Both poly alcohols and propylene glycol being suitable organic solvents and a gel composition comprising detomidine was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing propylene glycol in example 1 taught by Huhtinen et al. with poly alcohols flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 
Or alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of example 1 a gel composition comprising detomidine further comprising solubilizers such as glycerol and the like, and glycerin being added as 2.6% by weight in example 6 to add 2.6% by weight of glycerol as a solubilizer in example 1 taught by Huhtinen et al. Solubilizers such as glycerol and the like being added to a gel composition comprising detomidine and glycerol being added at a weight percentage of 2.6% was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding it flows 
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of detomidine in claim 7 is 0.033-0.33% by weight and the range of detomidine taught in the prior art is from about 0.2 to about 2% by weight and therefor, overlaps with the claimed range. Therefore, based on the described overlap above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. 
The claimed ranges of polyol in claims 14 and 15 are 0.1-10% and 0.1-20% by weight and the range of poly alcohols taught in the prior art is from about 5 to about 50% by weight and therefor, overlaps with the claimed range. Therefore, based on the described overlap above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. 

Claims 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1), as applied to claims 1-7, 14-18, and 22, in view of Behl et al. (US 6,225,343 B1).
The teachings of Huhtinen et al. are discussed above and applied in the same manner.
Huhtinen et al. do not specify additional analgesia.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Huhtinen et al. and add the analgesic morphine taught by Behl et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicants argue that using polyol in gel formulation unexpectedly results formation of a depot within the skin tissue which results in localized absorption and gradual and prolonged release into blood stream demonstrated in figure 1 and paragraph 81 (example 1) and examples 2 and 3.
However, this argument is not deemed persuasive. The experimental results of examples 1-3 in the instant specification appear to demonstrate a more gradual and prolonged release from formulations comprising glycine in comparison to propylene glycol; however, the scope of the claimed composition is not commensurate with the scope of the formulations in examples 1-4: 
about 0.001 to about 3% by weight of detomidine vs. 0.1% (example 1), 0.33% and 1.0% (example 2), and 0.1% and 1.0% (example 3) by weight of detomidine and
about 0.1 to about 40% by weight of polyol vs. 30.4% (example 1), 30.0% and 30.4% (example 2), and 30.00% (example 3) by weight of glycerin.
There is no adequate basis for reasonably concluding that the great number and variety of compositions included by the claims (especially the claimed any polyol vs glycerin in all formulations in examples) would behave in the same manner as the single tested composition. In other words, Applicant has not shown that based on this single example, it is reasonable to expect that other embodiments falling within the scope of the claims will behave similarly. Please refer to MPEP 716.02(b) III:
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612